utl 51a department of the treasury internal_revenue_service washington d c contact person id number telephone number in reply refer to t e o ra t date aug e ln legend dear sir madam you requested a ruling that f’s formerly h change in activities will not effect its exemption under sec_501 of the internal_revenue_code its non-private foundation status or result in unrelated_business_income_tax facts f is exempt under sec_501 of the code and is an organization described in sec_170 of the code f which is a membership_organization operates a hospital a was formed in to act as a supporting_organization for h a is exempt under sec_501 of the code and is classified as a supporting_organization described in sec_509 in f constructed a hospital facility to serve residents its community f began operating the hospital in prior to date f had maintained an active medical staff consisting of one general surgeon one pediatrician one internist and five general practitioners f's hospital operations have suffered operating losses in the past years f’s board_of directors determined it did not have the resources to maintain its hospital without eliminating certain services it believed were essential on date in order to maintain the operation of the hospital without cutting essential services f leased its hospital facilities including land building and equipment to d at the time of the execution of the lease there was outstanding acquisition_indebtedness as such term is defined in sec_514 of the code with respect to the leased premises totaling approximately dollar_figure f paid these liabilities in full with the proceeds from the transaction dis a newly created delaware for profit corporation d is a wholly-owned subsidiary of n a for-profit health care entity unrelated to f when f first considered whether to lease its operations f sent a request for proposals to a number of companies that lease or operate hospitals out of the few responses received by f f states the proposal submitted by d was the most favorable to f and its community simultaneously with execution of the lease certain licenses contracts receivables inventories and patient records were transferred to d by f contracted with d to allow it use of the h name as its fictitious name for the conduct of hospital operations effective date h changed its name to f no specific consideration was given by d for the right to use the name h in addition f under the terms of the lease d must operate a high quality cost effective acute care hospital and provide appropriate ancillary services d is required to have an open medical staff with qualified physicians and to maintain a twenty-four hour emergency room that meets the conditions for participation as a medicare provider should d fail to operate the hospital as required by the lease f may give written notice of such failure to d ifsuch failure continues for thirty days after such notice f may terminate the lease the payments to f under the lease are in the amount of t per month d is responsible for all repairs taxes and insurance in connection with the leased property d is not allowed to assign the lease without the prior written consent of f unless d is selling all or substantially_all of its assets or is engaging in a merger or consolidation in which d will not be the surviving entity f states the terms reflected in the lease are the result of arm's-length negotiations f's board believes that it is receiving fair market rental under the lease the lease has a term of twenty years however at the end of the initial five-years either party may give notice to terminate the lease if f provides such termination notice it must pay to d an amount equal to any enhancement in value of the leased premises accruing from the date of the lease execution in may of following f's lease of the hospital facility a voted to officially disband as a separate organization the functions and activities previously conducted by a including its fund raising activities and volunteer services in the community will now be conducted through a committee of f the limited assets owned by a at the time of its dissolution have been transferred to f f intends to remain in existence during the term of the lease f plans to establish a reserve with sufficient funds to enable it to fund the lease termination_payment due at the end of the initial five years of the lease_term in the event the decision is made to terminate the lease f further anticipates funding the reserve with sufficient cash to allow it to re-assume responsibility for the hospital operations should d choose not to renew the lease at the end of the initial five years or should d fail to comply with the terms of the lease while d operates the hospital f intends to scrutinize d's operations to ensure it abides by the lease terms and continues to provide the health care needed in the community f will also provide continued support for the health and wellness of persons in the community through implementation of various programs f will attempt to increase the number of health care providers in the community by offering scholarships to local students working on medically related degrees to work in the community following graduation f will develop a wellness program for county residents to improve the overall health of the community through teaching preventive health care techniques f will fund a compassionate care program to provide financial assistance to local residents with health care expenses who are without private insurance and who do not qualify for any public assistance programs f will support the activities of a local health related sec_501 charitable_organization in order to fund these programs and to retain sufficient funds to establish the reserve to enable f to fund the possible early lease termination_payment it intends to establish various fundraising programs f will organize an annual golf tournament at a local county club f will coordinate an annual fund raising drive that will involve solicitation of contributions from local businesses and individuals f’s board members as well as its members will actively participate in all fund raising programs submitted information indicating that a substantial amount of its time will be involved in fund raising programs f has submitting financial information indicating that with its anticipated sources of support it could meet the support requirements of a pubic charity under sec_509 and sec_170 of the code f has in march of f amended its articles of organization to allow for the leasing of the hospital facilities and to provide that f will conduct charitable activities to promote the health and wellness of persons located or residing in the community the amendment also reflected the change_of name -4 ruling_request sec_1 the amendment of f's articles of organization and the change in f's operations as described above will not adversely affect f's status as an organization exempt from federal_income_tax under sec_501 of the code the rental income received under the lease will not be considered unrelated_trade_or_business income under the exception for rental income provided in sec_5 b of the code any income received by f under the lease that might be attributable to d's use of the name h will not be considered unrelated_business_taxable_income as such term is described in sec_512 of the code the amendment of f's articles of organization and the change in its operations as described above will not adversely affect f's classification as other than a private_foundation under sec_509 of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable purposes no part of whose net_earnings inures to any private individual sec_1 c -1 c of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of designated individuals sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a scott and fratcher the law of trusts sec_368 sec_372 4th ed pod sec_5 sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii an organization which normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees sec_1_170a-9 of the regulations provides for the definition of a sec_170 organization in general an organization is publicly supported if it normally receives a substantial part of its support from a governmental_unit referred to in sec_170 or from direct or indirect_contributions from the general_public sec_1_170a-9 of the regulations provides an organization will be treated as a publicly_supported_organization if the total amount of support which the organization normally receives from governmental units referred to in sec_170 from contributions made directly or indirectly by the general_public or from a combination of these sources equals at least percent of the total support normally received by the organization section big_number -9 e of the regulations provides even if an organization fails to meet the percent-of-support test described in subparagraph of this paragraph it will be treated as a publicly_supported_organization if it normally receives a substantial part of its support from governmental units from direct or indirect_contributions from the general_public or from a combination of these sources and meets the other requirements of this subparagraph in order to satisfy this subparagraph an organization must meet the requirements of subdivisions i and ii of this subparagraph in order to establish under all the facts and circumstances that it normally receives a substantial part of its support from governmental units or from direct or indirect_contributions from the general_public and it must be in the nature of a publicly_supported_organization taking into account the factors described in subdivisions iii through vii of this subparagraph the requirements and factors referred to in the preceding sentence with respect to a publicly_supported_organization are i ten percent-of-support limitation the percentage of support normally received by an organization from governmental units from contributions made directly or indirectly by the general_public or from a combination of these sources must be substantial for purposes of this subparagraph an organization will not be treated as normally receiving a substantial amount of governmental or public support unless the total amount of governmental and public support normally received equals at least percent of the total support normally received by such organization ii attraction of public support an organization must be so organized and operated as to attract new and additional public or governmental support on a continuous basis an organization will be considered to meet this requirement 7b if it maintains a continuous and bona_fide program for solicitation of funds from the general_public community or membership group involved or if it carries on activities designed to attract support from governmental units or other organizations described in sec_170 b a g through vi in determining whether an organization maintains a continuous and bona_fide program for solicitation of funds from the general_public or community consideration will be given to whether the scope of its fundraising activities is reasonable in light of its charitable activities consideration will also be given to the fact that an organization may in its early years of existence limit the scope of its solicitation to persons deemed most likely to provide seed money in an amount sufficient to enable it to commence its charitable activities and expand its solicitation program in addition to the requirements set forth in subdivisions i and ii of this subparagraph which must be satisfied all pertinent facts and circumstances including the following factors will be taken into consideration in determining whether an organization is publicly supported iii percentage of financial support the percentage of support received by an organization from public or governmental sources will be taken into consideration in determining whether an organization is publicly supported the higher the percentage of support above the percent requirement of subdivision i of this subparagraph from public or governmental sources the less will be the burden of establishing the publicly supported nature of the organization through other factors described in this subparagraph while the lower the percentage the greater will be the burden if the percentage of the organization's support from public or governmental sources is low because it receives a high percentage of its total support from investment_income on its endowment funds such fact will be treated as evidence of compliance with this subdivision if such endowment funds were originally contributed by a governmental_unit or by the general_public however if such endowment funds were originally contributed by a few individuals or members of their families such fact will increase the burden on the organization of establishing compliance with the other factors described in this subparagraph iv sources of support the fact that an organization meets the requirement of subdivision i of this subparagraph through support from governmental units or directly or indirectly from a representative number of persons rather than receiving almost all of its support from the members of a single family will be taken into consideration in determining whether an organization is publicly supported a representative number of persons consideration will be given to the type of organization involved the length of time it has been in existence and whether it limits its activities to a particular in determining what is ot v vi community or region or to a special field which can be expected to appeal to a limited number of persons representative governing body the fact that an organization has a governing body which represents the broad interests of the public rather than the personal or private interests of a limited number of donors or persons standing in a relationship to such donors which is described in sec_4946 through g will be taken into account in determining whether an organization is publicly supported an organization will be treated as meeting this requirement if it has a governing body which is comprised of public officials acting in their capacities as such of individuals selected by public officials acting in their capacities as such of persons having special knowledge or expertise in the particular field or discipline in which the organization is operating of community leaders such as elected or appointed officials clergymen educators civic or other such persons representing a broad cross-section of the views and interests of the community or in the case of a membership_organization of individuals elected pursuant to the organization's governing instrument or bylaws by a broadly based membership leaders availability of public facilities or services public participation in programs or policies a the fact that an organization is of the type which generally provides facilities or services directly for the benefit of the general_public on a continuing basis will be considered evidence that such organization is publicly supported b the fact that an organization is an educational or research institution which regularly publishes scholarly studies that are widely used by colleges and universities or by members of the general_public will also be considered evidence that such organization is publicly supported c similarly the following factors will also be considered evidence that an organization is publicly supported the participation in or sponsorship of the programs of the organization by members of the public having special knowledge or expertise public officials or civic or community leaders the maintenance of a definitive program by an organization to accomplish its charitable work in the community such as slum clearance or developing employment opportunities and the receipt of a significant part of its funds from a public charity or governmental agency to which it is in some way held accountable as a condition of the grant contract or contribution -8- vit additional factors pertinent to membership organizations the following are additional factors to be considered in determining whether a membership_organization is publicly supported a whether the solicitation for dues-paying members is designed to enroll a substantial number of persons in the community or area or in a particular profession or field of special interest taking into account the size of the area and the nature of the organization's activities b whether membership dues for individual rather than institutional members have been fixed at rates designed to make membership available to a broad cross section of the interested public rather than to restrict membership to a limited number of persons and c whether the activities of the organization will be likely to appeal to persons having some broad common interest or purpose such as educational activities in the case of alumni associations musical activities in the case of symphony societies or civic affairs in the case of parent-teacher associations sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions computed with the modifications listed in sec_512 sec_512 of the code provides there shall be excluded from unrelated_business_taxable_income all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income sec_512 of the code provides generally that rents_from_real_property and its incidental related personal_property are not unrelated_business_income unless the property is debt-financed under sec_514 of the code debt-financed_property does not include any property substantially related to the exercise or performance by such organization of its charitable functions sec_512 of the code requires that notwithstanding paragraphs or the net_income realized with respect to debt-financed_property must be included in unrelated_business_taxable_income -9- rationale the information submitted states f amended its articles of organization to change its activities from the operator of a hospital to a supporter of community health and wellness f’s new programs include offering scholarships to local students working on medically-related degrees developing a wellness program for county residents the funding of a compassionate care program and the support of a local sec_501 health related charitable_organization accordingly the change in f’s activities will not adversely affect f’s sec_501 of the code exempt status in order to fund these charitable community programs and retain sufficient funds to establish the reserve f established various fund raising programs f submitted information stating a substantial amount of its time will involve fund raising programs f’s financial information indicates that with f’s anticipated sources of support it should meet the support requirements of a pubic charity under sec_509 and sec_170 of the code in particular f should meet the requirements of the percent facts_and_circumstances_test of sec_1_170a-9 of the regulations because it has a continuing program of attracting public support has a representative governing body and has a definitive program to accomplish charitable work in the community f’s rental income received under the lease will not be considered unrelated_trade_or_business income under the exception for rental income provided in sec_512 of the code because sec_512 of the code provides that rents_from_real_property are not unrelated_business_income unless the property is debt-financed under sec_514 of the code f’s property is not debt-financed lastly any income received by f under the lease that might be attributable to d's will not be considered unrelated_business_taxable_income because it is use of the name h a royalty and sec_512 of the code provides an exclusion from unrelated_business_taxable_income for royalties conclusion the amendment of f's articles of organization and the change in f's operations as described above will not adversely affect f's status as an organization exempt from federal_income_tax under sec_501 of the code the rental income received under the lease will not be considered unrelated_trade_or_business income under the exception for rental income provided in sec_512 of the code o2 any income received by f under the lease that might be attributable to d's use of the name h will not be considered unrelated_business_taxable_income as such term is described in sec_512 of the code the amendment of f's articles of organization and the change in its operations as described above will not adversely affect f's classification as other than a private_foundation under sec_509 of the code these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organizations that requested them k of the code provides that they may not be used or cited as precedent section these rulings are based on the understanding that there will be no material_change in the facts upon which they are based tax status should be reported to the service we are informing your key district_director of these rulings please keep this ruling letter in your permanent records any changes that may have a bearing on your sincerely yours signed marvin friedlander marvin friedlander manager eo technical group of
